Landon, J.:
The relator was entitled to the payment monthly for his services as janitor of the armory, and his monthly wages were a county charge. (Chap. 299, § 64, Laws 1883.) But provision was not made for his monthly payment, and he had the bills discounted at .a bank; the aggregate' amount of the discounts allowed the bank was forty-two dollars and fifty cents. The relator presented a ■verified bill to the board of supervisors for this sum and its allowance was refused.
The discount allowed by the relator to the bank was not for the benefit of the county, and is not a- county charge. The relator’s -claim is of the nature of damages for delay in payment. No statute authorizes such a charge. If interest ought to be allowed, it would .attach to the bills themselves and be the claim of the present holder. -The propriety of the allowance of the present claim is doubtful; certainly the relator has no clear legal right to it. The motion for *387a mandamus was properly denied, and the order should be affirmed with ten dollars costs and printing disbtirsements.
Learned, P. J., concurred; Parker, J., not acting.
Order affirmed, with ten dollars costs and printing disbursements.